DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 7/19/2022, in reply to the Office Action mailed 4/13/2022, is acknowledged and has been entered.  Claims 1, 3, 4, 24, 31 and 32 have been amended.  Claims 1, 3-5, 24, 27-29, 31 and 32 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  For example, the Schutt reference does not teach a vacuuming step.  New grounds for rejection are set forth herein, necessitated by claim amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 27 and 28 are dependent on claim 26, which is a cancelled claim.  As such, the metes and bounds of the claims are not clearly set forth and the scope of the invention cannot be distinctly ascertained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 24, 27-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US 2003/0157025, hereinafter Unger I) in view of Unger (US 2013/0022550, hereinafter Unger II), in further view of Borrelli (US 2011/0044903).
Unger I teaches ultrasound methods comprising administering a targeted vesicle composition which comprises vesicles comprising a lipid, protein or polymer, encapsulating a gas, in combination with a targeting ligand, and scanning the patient using ultrasound (abstract).  In Example 6, to a solution of saline, propylene glycol and glycerol (8:1:1) were added DPPC, DPPE-PEG5000 and DPPA in a molar ratio of 82:8:10. The resulting mixture was heated to about 45 C. and filtered (0.22 micron). The filtered mixture was placed in a vial and allowed to cool to room temperature. The vial was placed under vacuum to evacuate any gas, after which the vial was pressurized with PFP. The vial was then sealed, placed on a shaker and agitated at room temperature to provide a solution of PFP-filled vesicles having a mean diameter of about 2.5 micron.  3ml vials are taught (see Examples 33-37).
Perfluoropropane or sulfur hexafluoride are taught to be suitable gases (paragraph 0194).
With regard to the recitation of “immediately after (a) and (b) in the instant claims, it is noted that Unger does not teach additional steps or specify waiting between filling steps, as such it is interpreted that such a limitation is met by Unger.
Unger I does not specifically exemplify a method for filling a vial with a fluorinated gas comprising injecting a vial with an aqueous or lyophilized material comprising lipids and wherein the vial is filled with 4 mg to about 16 mg of the fluorinated gaseous material and about 0.5 to about 5 mg of the lipids.  It is noted that Unger performs filling the vial with lipid solution prior to vacuuming the vial.
Unger II teaches a perfluoropentane-based microbubble composition that is effective as an acoustic contrast agent, that forms a stable foam with a long shelf life, and that has a narrow distribution of bubble sizes. The microbubbles comprise a shell, formed from a stabilizing material, and a core containing a gas. In one embodiment, the microbubbles are formed by preparing a solution comprising a stabilizing material in a core gas environment (i.e., the gaseous environment contains only the type of gas that will fill the cores of the microbubbles), where a portion of the gas is also dissolved in the solution. The solution is shaken for a period of time to form a gas-filled microbubble foam (paragraph 0017).  
In preferred embodiments of the present invention, the lipid compositions may include about 77.5 mole % DPPC, 12.5 mole % of DPPA, and 10 mole % of DPPE-PEG5000 (paragraph 0049).  A variety of lipids may be used as stabilizing materials, which may include DPPC, DPPE and DPPE-PEG5000, etc. among others. In preferred embodiments, the stabilizing materials comprise phospholipids, including one or more of DPPC, DPPE, DPPA, DSPC, DSPE, DSPG and DAPC (paragraph 0026).  
In Example 2, 3 mL of a lipid suspension comprising 2 mg of a mixture of DPPC, DPPE-PEG5000 and DPPA per 1 ml of saline/propylene glycol/glycerin solution is taught.  0.13 mg of gas is used.
Borrelli teaches a method of making gas-filled microbubbles for use in diagnosis and therapy.  Albumin and dextrose solutions were prepared in various tubes by mixing albumin and dextrose stock solutions in the appropriate amounts/ratios to achieve the desired concentrations. Tubing from a decafluorobutane gas tank was placed into the tube containing the mixed albumin-dextrose solution such that the tubing was at least 5 mm above the level of the liquid. The gas valve was turned slowly to the open position and gas was allowed to flow into the vessel for 4-6 seconds for 15-ml (17 x 100 mm) tubes or 5-9 seconds for modified polypropylene 50-ml tubes. Because the decafluorobutane gas is denser than air, gaseous "density" waves can be seen exiting the container as gas overflows the tube. This observation was used to confirm that the container had been filled with the added gas. A cap was placed on the tube and the tube was vortexed for 1 minute to 2 minutes on the highest setting. Vortexing may be stopped to add more gas and then resumed. This "stop and go" approach of adding more gas may be utilized several times to increase the content of dissolved gas . Alternatively, the gas may be continuously infused into the sealed container during the vortexing procedure. Making sure that the liquid splays out as a thin film across the inner surface of the vessel and that very little to no foam forms during vortexing helps maximize the amount of gas that gets dissolved into the mixed albumin-dextrose solution. The solution became slightly opaque as the gas was dissolved into it. Opacity of the liquid may be increased without foaming by halting and restarting the vortexing several times during the process. Foaming was also decreased by reducing the speed of the vortexer, but this may also reduce the amount of gas dissolved in the mixed albumin-dextrose solution.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide amounts of lipid and gas which are known in the art to be suitable for providing phospholipid-stabilized microbubbles, as taught by Unger II, with a reasonable expectation of success.  Furthermore with regard to the amount of lipid and gas, it is submitted that differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
It would have been further obvious to substitute DPPE for DPPA in the exemplary formulations as a functionally equivalent lipid, as DPPC, DPPE, DPPA are all taught to be preferred lipids in paragraph 0026.
It would have been further obvious to provide the gas for a duration of 4 seconds, when the teachings of Unger I and Unger II are taken in view of Borelli.  One would have been motivated to do so, with a reasonable expectation of success because Borelli teaches allowing perfluorocarbon gas to flow into a vessel within the claimed time frame is known the art. 
With regard to claim 5, Unger shows that the boiling point of perfluoropropane is 29 C (Table 1), as such one of ordinary skill desiring to flush the headspace of a vial with perfluoropropane gas as in Schutt’s method would have been motivated to provide perfluoropropane above the boiling temperature.
With regard to the limitation in claim 1 comprising vacuuming a vial prior to injection of a solution of lipids, it would have been obvious to perform a vacuuming step prior to injection of lipids in the methods of Unger as a functionally equivalent method of filling a vial with lipid and gas for preparation of microbubbles.  See MPEP 2144.04 IV.C.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
With regard to amended claim 24, comprising adding lipids to a vial and lyophilizing, Unger I teaches that a vesicle composition will be lyophilized and the headspace of the lyophilization chamber will be restored gradually to ambient pressure over a period of 72 hours by slowly instilling perfluorobutane gas. The resulting gas-filled lyophilized vesicles will be stored as a dry powder until use (Example 35).

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618